Exhibit 10.3

3427-05

United Air Lines, Inc.

PO Box 60100

Chicago, IL 60666-0100

 

Subject:    Special Terms - Seats and In-flight Entertainment Reference:   
Purchase Agreement No. 3427 (Purchase Agreement) between The Boeing Company
(Boeing) and United Air Lines, Inc. (Customer) relating to Model 787 aircraft
(Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All capitalized terms used but not defined in this Letter Agreement
shall have the same meaning as defined in the Purchase Agreement.

1. Definitions.

1.1 “Covered Seats” shall mean those seats which are not otherwise identified in
Exhibit A to the Purchase Agreement as Buyer Furnished Equipment.

1.2 “In-flight Entertainment (IFE) System” shall mean the IFE identified in the
Detail Specification of the Aircraft, inclusive of the IFE software which is
required to test and certify the IFE system on the Aircraft, but exclusive of
IFE Customer Software.

1.3 “IFE Customer Software” shall mean any software which is obtained by the
Customer from a source other than Boeing for installation in the IFE System.

2. Applicability of Supplemental Exhibit CS1 to the Purchase Agreement.

2.1 Boeing did not enter into product support agreements with the suppliers of
the Covered Seats and the IFE System. Customer is responsible to enter into such
product support agreements directly with the suppliers of such Covered Seats and
IFE System and such provisions will apply in lieu of the provisions of
Supplemental Exhibit CS1 to the Purchase Agreement.

2.2 Boeing will incorporate the Covered Seats and IFE System line maintenance
information, received from the suppliers of such Covered Seats and IFE System,
into Customer’s customized Materials prior to delivery of each Aircraft
reflecting the configuration of that Aircraft as delivered. Upon Customer’s
request, Boeing may provide update service after delivery to such information
subject to the terms of the Purchase Agreement, Supplemental Exhibit CS1 (787
Customer Support Document), Part 2, Article 2.3 relating to Additional Services.

 

P.A. No. 3427   Special Terms - Seats and In-flight Entertainment   Rev:
02/09/09 BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

3427-05

 

3. Applicability of the Provisions of Exhibit C to the AGTA.

In lieu of the provisions of Part 4 of Exhibit C to the AGTA, the following
warranty and patent and copyright indemnities will apply to Covered Seats and
the IFE System:

“Boeing will obtain warranties and indemnities against patent and copyright
infringement enforceable by Customer from the suppliers of the Covered Seats and
IFE System installed on the Aircraft at the time of delivery. If requested by
Customer, Boeing will provide copies of such warranties and indemnities to
Customer upon request.”

4. IFE Customer Software.

Customer is responsible for and assumes all liability with respect to IFE
Customer Software.

 

Very truly yours, THE BOEING COMPANY By  

/s/ Nobuko Wiles

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date:   February 19, 2010
UNITED AIR LINES, INC. By  

/s/ Kathryn A. Mikells

Its   Executive Vice President and Chief Financial Officer

 

P.A. No. 3427

Special Terms - Seats and In-flight Entertainment

BOEING / UNITED PROPRIETARY